McGUIRE, Superior Court Judge
(dissenting).
The sole ground of the motion for summary judgment, as it appears in the abstract, is that the defendant is immune from suit under A.R.S. § 23-902, subsec. B and § 23-906. Nothing is said about questions of negligence, landowner liability, etc. None of the stipulated facts relate to any question of negligence. There is not enough in the record to show these matters clearly. I would, therefore, not consider them but pass only on the “statutory employer” question.
The majority opinion states (though plaintiff conceded at oral argument that Livingston could have obtained Workmen’s Compensation through Citizen’s, if Dykes had not been covered) that Citizen’s did not retain sufficient control over Livingston to be his statutory employer. Hence the majority does not reach the questions, some constitutional, that would be involved were it once determined that Citizen’s was a statutory employer. There is no purpose in a dissenting judge researching and writing upon questions the majority rules are not even involved.
If Citizen’s was not a “statutory employer” the judgment should be reversed.
Rehearing denied.
McGUIRE, J., dissents.